                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DEVON LEE WYRICK,

               Petitioner,

                                                            Case No. 1:16-cv-327
v.                                                          Hon. Paul L. Maloney

KEVIN LINDSEY,

               Respondent.
                                         /

                             ORDER TO STAY PROCEEDINGS

               Devon Lee Wyrick (sometimes referred to as “petitioner”) is a prisoner currently

incarcerated at a Michigan correctional facility. The Michigan Appellate Defender’s Office

represents Wyrick and has filed a second or successive petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. For the reasons discussed below, this matter will be stayed.

               I.     Background

               The Michigan Court of Appeals summarized the underlying facts as follows:

               This case arises out of an incident in which defendant and Charles Cooper,
       each holding guns, entered an apartment and shot three men. Both defendant and
       Cooper shot their guns and one man in the apartment died. Much of the evidence at
       trial indicated that the man who died was shot by Cooper. After the shootings,
       defendant and Cooper took money from the men and left the apartment. On the
       following day, the police arrested defendant and Cooper, who were riding in a
       stolen car. Defendant’s theory of defense at trial was that he participated in the
       robbery and shootings under duress, fearing that Cooper would kill him if he
       refused to cooperate

People v. Wyrick, No. 199667, 1998 WL 1991134 at *1 (Mich. App. June 9, 1998).

                                                1
               Wyrick was convicted of first degree felony murder and other crimes committed in

Kalamazoo County, Michigan on or about October 4, 1996. See “People’s Motion for resentencing

pursuant to MCL 769.25a and Request for stay of proceedings” (ECF No. 12-1, PageID.2723).

Specifically, a jury convicted Wyrick of one count of felony murder, M.C.L. § 750.316; two counts

of assault with intent to murder, M.C.L. § 750.83; two counts of armed robbery, M.C.L. § 750.529;

and three counts of possession of a firearm during the commission of a felony, M.C.L. § 750.227b.

Wyrick, 1998 WL 1991134 at *1. On November 12, 1996, the trial court sentenced defendant to

life in prison for the felony murder conviction, twenty to forty years imprisonment for each of the

assault with intent to murder convictions, fifteen to thirty years imprisonment for each of the armed

robbery convictions, and three concurrent terms of two-years imprisonment for each of his felony-

firearm convictions, to run prior to his other sentences. Id.; People’s Motion at PageID.2724.

               The Sixth Circuit summarized later proceedings in its order authorizing the district

court to consider a second or successive habeas corpus petition:

               In 1996, Wyrick, then seventeen years old, was convicted of one count of
       first-degree felony murder, two counts of assault with intent to murder, two counts
       of armed robbery, and three counts of possessing a firearm in the commission of a
       felony. Wyrick was given a mandatory sentence of life without the possibility of
       parole (“LWOP”) for the first-degree murder conviction. His direct appeal was
       unsuccessful. People v. Wyrick, No. 199667, 1998 WL 1991134, at *1 (Mich. Ct.
       App. June 9, 1998), leave denied, 590 N.W.2d 63 (Mich. 1999). In 2000, Wyrick
       filed his first petition for habeas relief. See Wyrick v. Gundy, No. 4:00-cv- 00077
       (W.D. Mich. Sept. 18, 2003). That petition was denied, id., and this court declined
       to issue a certificate of appealability. Wyrick v. Gundy, No. 03-2401 (6th Cir. June
       10, 2004). Wyrick also made an unsuccessful attempt at post-conviction relief in
       state court through a motion under Michigan Court Rule 6.500. See People v.
       Wyrick, 854 N.W.2d 732 (Mich. 2014). Now, nearly twenty years into his
       mandatory life sentence, Wyrick seeks permission to file another habeas petition,
       arguing that the Supreme Court’s decision in Miller v. Alabama, 132 S. Ct. 2455
       (2012), which holds that “mandatory life without parole for juvenile homicide

                                                 2
       offenders violates the Eighth Amendment,” renders his sentence unconstitutional.
       See Montgomery v. Louisiana, 136 S. Ct. 718, 726 (2016) (citation omitted).

               Before a petitioner can file a second habeas action, he must obtain
       permission from this court pursuant to 28 U.S.C. § 2244(b). Permission is granted
       only when the petitioner makes a prima facie showing that (1) the claim relies on a
       previously unavailable and newly created rule of constitutional law, made
       retroactive to cases on collateral review by the Supreme Court, or (2) he has
       discovered new evidence that could not have been found previously through the
       exercise of due diligence and that, if proven and viewed in light of the evidence as
       a whole, would establish by clear and convincing evidence that no reasonable
       factfinder would have found him guilty. 28 U.S.C. § 2244(b)(2), (b)(3)(C). Wyrick
       advances along the first path.

               There is no dispute that Miller created a new rule of constitutional law that
       was unavailable in 2000 when Wyrick filed his first habeas petition. In
       Montgomery, 136 S. Ct. at 33-34, the Supreme Court made that rule retroactively
       applicable to cases on collateral review. See In re Clemmons, 259 F.3d 489, 492-
       93 (6th Cir. 2001) (citing Tyler v. Cain, 533 U.S. 656, 663 (2001)).

In re: Devon Lee Wyrick, No. 14-2443 (Order) (6th Cir. March 24, 2016) (ECF No. 68).

               Finally, because respondent has raised an exhaustion issue, the Court will address

Wyrick’s most recent post-conviction motion for relief from the state judgment. On June 12, 2013,

Wyrick, through counsel, moved for relief from judgment pursuant to MCR 6.500. Motion for

relief (ECF No. 8-27). Wyrick’s requested relief included holding all proceedings in abeyance

until the United States Supreme Court or the Michigan Supreme Court addressed the retroactive

application of Miller, vacating his mandatory life sentence without possibility of parole, and taking

steps to issue a new and discretionary sentence. Id. On June 21, 2013, Wyrick’s counsel filed a

motion to stay proceedings for similar reasons. Motion to stay (ECF No. 8-28). The state trial

court denied the motion on July 31, 2013 “for the reasons stated on the record on July 22, 2013”.

Order (ECF No. 8-30). Those reasons included the following:


                                                 3
               The issue, as counsel recognizes, is ultimately whether the Miller decision
       will be retroactive or it's conceivable the Michigan Legislature might take action
       that would impact the ultimate potential for parole of the defendant.

               But, based on the current existing state of the law, and in particular People
       v Carp, 294 Michigan Appeals, 472, 2012, the Michigan Court of Appeals has
       found Miller not to be retroactive. That means, the court cannot grant a relief at
       this point.

              I question whether it's appropriate to keep a matter pending in the hope that
       the law may change when the law itself, meaning the procedural rules, permits the
       defendant to request relief, if there is a change in the law.

              Based on that analysis, I am going to deny the request for a stay. Based on
       my initial consideration, I'm denying the motion without prejudice .

               It is the court's specific intent that if Miller becomes retroactive this
       defendant should have the opportunity to bring that matter back to the court. I
       think the court rule itself recognizes that potential.

Trans. (July 22, 2013) (ECF No. 8-29, PageID.2608).

               Wyrick filed an application for leave to appeal the order to the Michigan Court of

Appeals raising five issues:

       I. Is petitioner’s mandatory life without parole sentence unconstitutional under the
       Eighth Amendment prohibition on cruel and unusual punishment?

       II. Does petitioner’s life without parole sentence violate the Michigan constitution’s
       disjunctive prohibition against cruel or unusual punishment?

       III. Whether parole eligibility under Michigan law does not provide a meaningful
       and realistic opportunity for release?

       IV. Where petitioner was convicted as an aider and abettor of a felony murder, is
       life without parole for this offense unconstitutional under Miller and Graham, and
       the Michigan constitution?

       V. Is petitioner’s life without parole sentence unconstitutional because, as a 17 year
       old, petitioner’s youthful status was never able to be considered under Michigan
       law?

                                                 4
       VI.    Is petitioner entitled to relief under MCR 6.500 et seq?

Application (ECF No. 8-31, PageID.2620-2621).

              The Michigan Court of Appeals denied the application “because defendant has

failed to meet the burden of establishing entitlement to relief under MCR 6.508(D)” and

“[d]efendant has failed to establish actual prejudice from the irregularity alleged. MCR

6.508(D)(3)(b).” People v. Devon Lee Wyrick, No. 320059 (Order) (Mich. App. Feb. 27, 2014)

(ECF No. 8-31, PageID.2612). Wyrick raised the same issues in his application for leave to appeal

to the Michigan Supreme Court, which that court denied “because the defendant failed to meet the

burden of establishing entitlement to relief under MCR 6.508(D).” Application (ECF No. 8-32,

PageID.2660); People v. Devon Lee Wyrick, No. 149008 (Order) (Mich. Oct. 28, 2014) (ECF No.

8-32, PageID.2655).

              Wyrick’s habeas petition raised two sentencing issues:

       I.      Miller announced a new rule of constitutional law made retroactive to cases
       on collateral review, and petitioner’s mandatory sentence of life without parole
       violates the Eighth Amendment’s prohibition on cruel and unusual punishment;
       Petitioner’s sentence should be vacated, and he should be individually resentenced.

       II.    Petitioner was convicted as an aider and abettor of a felony murder; Life
       without parole for this offense is unconstitutional under Miller and Graham.

Petition (ECF No. 1, PageID.6, 10).

              In his response to the answer, petitioner agreed that his Issue I “is now moot due to

the recent ruling in Montgomery v. Louisiana, -- U.S. --, 136 S. Ct. 718 (2016) [giving Miller




                                                5
retroactive effect], and the provisions of M.C.L. 769.25 and 769.25a.” Response (ECF No. 9,

PageID.2712).1 Accordingly, the Court will address Wyrick’s second issue.

                 II.     Standard of review under 28 U.S.C. § 2254

                 Petitioner seeks relief under 28 U.S.C. §2254, which provides that “a district judge

shall entertain an application for a writ of habeas corpus on behalf of a person in custody pursuant

to the judgment of a State court only on the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States.” Before petitioner may seek such relief in

federal court, he must first fairly present the substance of his federal claims to all available state

courts, thereby exhausting all state remedies. See 28 U.S.C. §2254(b)(1)(A); Picard v. Connor,

404 U.S. 270, 275 (1971) (“once the federal claim has been fairly presented to the state courts, the

exhaustion requirement is satisfied”).

                 Where the state court has adjudicated a claim on its merits, the federal district

court’s habeas corpus review is limited by 28 U.S.C. § 2254, which provides in pertinent part that:

        An application for a writ of habeas corpus on behalf of a person in custody pursuant
        to the judgment of a State court shall not be granted with respect to any claim that
        was adjudicated on the merits in State court proceedings unless the adjudication–

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.




1
  See Hill v. Snyder, 821 F.3d 763, 771 (6th Cir. 2016) (“Montgomery and Miller make clear that courts may not
impose mandatory life sentences without parole on juvenile offenders regardless of when an offender's conviction
became final.”).
                                                       6
28 U.S.C. § 2254(d).

               “Section 2254(d) reflects the view that habeas corpus is a guard against extreme

malfunctions in the state criminal justice systems, not a substitute for ordinary error correction

through appeal.” Harrington v. Richter, 562 U.S. 86, 101-102 (2011) (internal quotation marks

omitted). The federal habeas statute “imposes a highly deferential standard for evaluating state-

court rulings, and demands that state-court decisions be given the benefit of the doubt.” Renico

v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks and citations omitted). This deferential

standard “requires petitioner to show ‘the state court’s ruling on the claim being presented in

federal court was so lacking in justification that there was an error well understood and

comprehended in existing [Supreme Court precedent] beyond any possibility for fairminded

disagreement.’” Blackmon v. Booker, 696 F.3d 536, 538 (6th Cir. 2012), quoting Harrington, 562

U.S. at 103.

               Under the “contrary to” clause of § 2254(d)(1), “a federal habeas court may grant

the writ only if the state court arrived at a conclusion opposite to that reached by the Supreme

Court on a question of law, or if the state court decided the case differently than the Supreme Court

has on a set of materially indistinguishable facts.” Jalowiec v. Bradshaw, 657 F.3d 293, 301 (6th

Cir. 2011), citing Williams v. Taylor, 529 U.S. 362, 412-13 (2000). Under the “unreasonable

application” clause of § 2254(d)(1), “a federal court may grant the writ only if the state court

identified the correct governing legal principle from the Supreme Court’s decisions but

unreasonably applied that principle to the facts of the petitioner’s case.” Id. A court may not issue

a writ of habeas corpus “simply because that court concludes in its independent judgment that the


                                                 7
relevant state-court decision applied clearly established federal law erroneously or incorrectly.”

Williams, 529 U.S. at 411. Rather, to grant habeas relief, the state court’s application of the law

must be found to be “objectively unreasonable.” Id. at 409. “[E]ven a strong case for relief does

not mean the state court’s contrary conclusion was unreasonable.” Harrington, 562 U.S. at 102.

“If this standard is difficult to meet, that is because it was meant to be.” Id.

               Finally, “a determination of a factual issue made by a State court shall be presumed

to be correct” and the petitioner “shall have the burden of rebutting the presumption of correctness

by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). This presumption of correctness

applies to the factual findings of a state appellate court based on the state trial record. Brumley v.

Winegard, 269 F.3d 629 (6th Cir. 2001).

               III.    Discussion

               As discussed, Wyrick agrees that Issue I is moot. In Issue II, Wyrick contends that

as a juvenile convicted of felony murder who did not kill or intend to kill, he cannot be sentenced

to life without parole under Graham and Miller. Wyrick relies on the reasoning in Graham that

such children have a “twice diminished” moral culpability due to both their age and the nature of

the crime. Graham, 130 S. Ct. at 2027. Wyrick’s position is set forth in the following argument:

               Under Michigan law, a conviction under a felony murder theory requires
       only a limited intent – an intent that is inconsistent with adolescent development
       and neurological science relied upon by the United States Supreme Court in Roper,
       Graham, J.D.B. v. North Carolina, and Miller. These cases preclude assigning the
       same level of foreseeability and anticipation to a child as that of an adult, even when
       the child takes part in a dangerous felony. See, eg, J.D.B. v. North Carolina, 546
       U.S. ; 131 S. Ct. 2394, 2403 (2011) (noting that adolescents “often law experience,
       perspective, and judgment to recognize and avoid choices that would be detrimental
       to them.”); Graham, 130 S Ct at 2028 (quoting Johnson v. Texas, 509 U.S. 350,
       367; 113 S. Ct. 2658 (1993) (children’s “lack of maturity and underdeveloped sense

                                                   8
       of responsibility…often result in impetuous and ill-considered actions and
       decisions.”). The Court has also recognized that children are more vulnerable to
       peer pressure, and susceptible to outside pressures from older co- defendants and
       adults. Roper, 543 U.S. at 569. As Justice Breyer explained in his concurring
       opinion in Miller, “[g]iven Graham’s reasoning, the kinds of homicide that can
       subject a juvenile offender to life without parole must exclude instances where the
       juvenile himself neither kills nor intends to kill the victim.” 132 S. Ct. at 2477
       (Breyer J., concurring) (internal citations omitted).

               Moreover, a child convicted of aiding and abetting a felony murder cannot
       possibly be the most heinous youthful defendant for which life without parole
       sentences are reserved. Accordingly, Petitioner, who was convicted of aiding and
       abetting a felony murder cannot receive this disproportionately severe, harshest
       punishment.

Petition at PageID.64-65.

               In his answer, respondent contends that petitioner’s claims are unexhausted. In

addition, respondent contends that because the “[t]he Kalamazoo County Prosecuting Attorney has

moved for him to be sentenced to life, and Wyrick will soon be resentenced, compliant with Miller,

either to life or to a term-of-years sentence” pursuant to M.C.L. §§ 769.25a(4)(b) and 769.25(9),

this Court should respect the state-court process by exercising abstention under Younger v. Harris,

401 U.S. 37 (1971).

               The legal question raised in Issue II is whether Wyrick can be sentenced to life

without parole under Miller and Graham based upon a conviction of felony murder. As discussed,

“[m]uch of the evidence at trial indicated that the man who died was shot by Cooper,” not

petitioner. See Wyrick, 1998 WL 1991134 at *1. However, this Court cannot address this issue

because Wyrick has not yet been re-sentenced.

               The record reflects that on July 21, 2016, the government filed a motion for

resentencing and a request to stay the proceedings (ECF No. 12-1). According to respondent, the

                                                9
stay was requested because the Michigan Supreme Court’s decision in People v. Skinner, 917

N.W.2d 292 (Mich. 2018), which involved questions of how a juvenile convicted of murder is to

be sentenced consistent with Miller and with Michigan law, was pending before the United States

Supreme Court in two petitions for certiorari, sub nom. Hyatt v. Michigan, No. 18-6777 and

Skinner v. Michigan, No. 18-6782. See Respondent’s Notice re: Supplemental Rule 5 Materials

(ECF No. 12).

                Upon reviewing the Supplemental Rule 5 Materials filed earlier this year, it appears

that Wyrick’s motion for resentencing and his criminal case were stayed pursuant to a stipulation

on September 2, 2016. See 9th Cir. Ct. Register (ECF No. 12-3, PageID.2742). The record reflects

that there have been a number of status conferences since that date, most recently on February 1,

2019, with a conference scheduled for May 17, 2019. Id. at PageID.2742-2743. The Court notes

that the United States Supreme Court denied the petitions for certiorari in Hyatt and Skinner on

April 15, 2019, after respondent filed the Supplemental Rule 5 Materials. See Hyatt v. Michigan,

-- U.S. --, 138 S. Ct. 1543 (2019); Skinner v. Michigan, -- U.S. --, 138 S. Ct. 1544 (2019).

However, the parties have not filed any records in this Court to establish that Wyrick has been re-

sentenced or that the state court stay has been lifted. Under these circumstances, Wyrick’s Issue

II appears to be both premature and unexhausted. Based on this record, the Court concludes that

this second or successive petition should be stayed because it contains both an exhausted claim

(Issue I) and an unexhausted claim (Issue II).

                Under Rose v. Lundy, 455 U.S. 509, 22 (1982), district courts are directed to dismiss

mixed petitions without prejudice in order to allow petitioners to return to state court to exhaust


                                                 10
their remedies. Since the habeas statute was amended to impose a one-year statute of limitations

on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often precludes future

federal habeas review because the limitations period expired shortly after the petition was filed.

See Duncan v. Walker, 533 U.S. 167, 181-82 (2001) (the limitations period is not tolled during the

pendency of a federal habeas petition). The Court, however, has the discretion to stay a habeas

corpus proceeding “in limited circumstances” to allow a petitioner to return to state court and

exhaust claims. Rhines v. Weber, 544 U.S. 268, 277 (2005). A district court may employ the

“stay and abeyance” procedure when the petitioner has filed a “mixed petition,” i.e., a petition

raising both exhausted and unexhausted claims. Id.

                A district court contemplating stay and abeyance should stay the petition pending

prompt exhaustion of state remedies if there is good cause for the petitioner’s failure to exhaust, if

the petitioner’s unexhausted claims are not plainly meritless, and if there is no indication that the

petitioner engaged in intentionally dilatory litigation tactics. Rhines, 544 U.S. at 277-78. If the

district court determines that a stay is inappropriate, it must allow the petitioner the opportunity to

delete the unexhausted claims from his petition, especially in circumstances in which dismissal of

the entire petition without prejudice would “unreasonably impair the petitioner’s right to obtain

federal relief.” Id.

                Here, Wyrick has filed a second or successive petition for habeas corpus based upon

a new rule of constitutional law that was unavailable when he filed his first habeas petition. His

re-sentencing appears to be working its way through the Michigan State Courts. Petitioner’s claim

is not “plainly meritless” and there is no evidence of intentional dilatory litigation tactics.


                                                  11
Dismissal of Wyrick’s habeas petition at this point in time would unreasonably impair his right to

obtain federal relief. Id. For these reasons, this habeas proceeding will be stayed until Wyrick has

been re-sentenced and any appeals of that sentence have been exhausted in the state courts. Once

that is accomplished, Wyrick shall have thirty days to return to this Court and re-open these

proceedings. See generally, Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir.2002).

                Accordingly,

                IT IS ORDERED that this action is STAYED. The Clerk’s Office is DIRECTED

to administratively CLOSE this case pending further order of the Court.

                IT IS FURTHER ORDERED that petitioner shall have thirty (30) days to re-open

these proceedings after he has been re-sentenced and exhausted any appeals of that sentence in the

state courts.

Date:   November 14, 2019                      /s/Ray Kent
                                              U.S. Magistrate Judge




                                                12
